59 F.3d 168NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Barrington F. WATKIS, Plaintiff--Appellant,v.Michael P.W. STONE, Secretary, Department of the Army;  DickCheney, Secretary, Department of Defense;  Charles M. Wiker,Defense Commissary Agency European Region;  A. Neal Newman,DA, Hq;  Lawrence N. Self, DA, Hq;  Mr. Curtis, Departmentof Defense, Manager Defense Commissary Agency;  MichaelLudd, Department of Defense, Product Manager, DefenseCommissary Agency;  James Becker, Colonel;  William H. Ott,Colonel, Defendants--Appellees.
No. 95-1742.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 20, 1995.

Barrington F. Watkis, Appellant Pro Se.  Helen F. Fahey, United States Attorney, Janet Rehnquist, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Barrington F. Watkis appeals from the district court's order dismissing his complaint filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e (1988).  Watkis, who is retired from the United States Army, alleges that he was denied access to the commissary on the Giessen army base in West Germany on account of his race and national origin (Jamaica).  Our review of the record reveals that Watkis failed to state any claim under Title VII.  Moreover, we find that even liberally construing Watkis's complaint, his conclusory allegations fail to state a Bivens* claim.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)